DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is responsive to the correspondence filled on 3/30/21.
3.	Claims 1-20 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 4/12/19 and 11/14/19 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

Response to Arguments

Applicant's arguments filed 3/30/21 with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. In addition applicant's arguments filed 3/30/21 with respect to claims 1-20 has been considered but are not persuasive.

	Applicant argued in page 7-8 that Kunkel fails to disclose that the metadata comprises information indicating a center of a region on an omnidirectional image related to the omnidirectional content, because Kunkel fails to teach the omnidirectional image is a 2D image projected at a 360 degree and a source image of an ERP. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Also Kunkel [0064] the subset of the spherical image may correspond to a solid angle (e.g., as measured in steradian, etc.) of a sphere (e.g., 112) representing the spherical image [omnidirectional content], where the solid angle is originated from the geometric center of the sphere (112). The center of the solid angle may correspond to the current view angle of the viewer. Kunkel [0086] additionally, optionally, or the spherical distributions of local luminance values s.sub.min, s.sub.max, and s.sub.mid may be represented in a vector representation with vector elements indexed by x (longitude) and y (latitude) coordinates. The vector may be defined as one from the center of the spherical image to the x (longitude) and y (latitude) coordinates on the spherical image, or alternatively one from the center of a projection of the spherical image to the x (longitude) and y (latitude) coordinates on the projection of the spherical image ... techniques such as those related to median cut algorithm may be used to convert a spherical distribution of image metadata in a matrix representation to a spherical distribution of the same image metadata in a non-matrix representation. Kunkel [0125] The viewport center coordinates as represented by a combination of a latitude value and a longitude value may be used to look up an image metadata vector 
	
	Applicant argued in page 8 that prior art do not teach the yaw angle and a width of a pitch angle of the region on the omnidirectional image. Examiner disagree on this because Di FIG. 6, Di [0172] coordinates of a top-left location of a right box in the coordinates graph is (x, y), and a length and a width of the right box is (w, h). In this case, a request of a client carries values of x, y, w, and h; uniform scaling values of x, y, w, and h, or an angle value in a sphere. Di [0229] in this description manner, resolution information of a video source corresponding to each video stream is added, and source_w and source_h are respectively a width and a height of a video source corresponding to a viewport. Di [0230] Syntax of each spatial location in the foregoing five description manners may be absolute location information in VR video content, or may be a scale value or a yaw angle. Same algorithm can be used for the pitch angle because Kunkel [0113] FIG. 5B a point in the 0-th spherical image (502-0, 504-0) at the 0-th time value t is determined as being related by a shift v (e.g., pitch, roll, yaw, etc.) to a corresponding point in the n-th spherical image (502-n, 504-n). This shift v can be represented by either an angular vector (e.g., comprising vector components as angles) 
	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6, 11 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunkel (U.S. Pub. No. 20180374192 A1), in view of Oh (U.S. Pub. No. 20200084428 A1).

Regarding to claim 1 and 11:

11. Kunkel teach an apparatus of processing an omnidirectional image, comprising: (Kunkel [0054] the six cameras may be configured with overlapping fields of view. As shown in FIG. 1A, CAM 1 through CAM 4 in the camera system (102) are configured to form overlapping fields of view across all angles (360 degrees) of the plane of FIG. 1A)
a transceiver: and (Kunkel Fig. 9 communication interface 918)
at least one processor coupled to the transceiver, wherein the at least one processor is configured to: (Kunkel Fig. 9 communication interface 918 [transceiver], 904, 930)
select a viewport, (Kunkel Fig. 2. [0139] the plurality of image metadata vectors, the plurality of image metadata values, etc., at the different view angles of the viewport image, as looked up from the spherical map of image metadata, can then be combined (e.g., integrated, statistically processed, selected, filtered, etc.) into the viewport image metadata vector, the viewport image metadata value, etc., for the viewport image [0145] when a viewer in a VR application rotates his/her head, different viewports with different viewport centers may be selected for viewing spherical images of the scene. Some of the viewports may be very dark (e.g., away from the Sun, etc.), while some others of the viewports may be very bright (e.g., the Sun is part of an image in a viewport, etc.))
transmit information related to the selected viewport, (Kunkel Fig. 2 [0075] some or all spherically arranged pixel values of the spherical images including but not necessarily limited to only, the pixel values within the viewports of the spherical images may be carried/transmitted in a first layer of a multi-layer video signal, whereas the image metadata including the transfer function parameters set or determined based on the pixel values of the viewports of the spherical images may be carried/transmitted in a second different layer of the multi-layer video signal. FIG. 4, FIG. 7C [0163] In some embodiments, the spherical image processor (702) is configured to output spherical images and spherical maps of image metadata in a data flow 722 to downstream devices one of which may be the image rendering system (724-2))
wherein the metadata comprises: information indicating a center of a region on an omnidirectional image related to the omnidirectional content: and (Kunkel [0064] the subset of the spherical image may correspond to a solid angle (e.g., as measured in steradian, etc.) of a sphere (e.g., 112) representing the spherical image [omnidirectional content], where the solid angle is originated from the geometric center of the sphere (112). The center of the solid angle may correspond to the current view angle of the viewer. Kunkel [0086] additionally, optionally, or alternatively, the spherical distributions of local luminance values s.sub.min, s.sub.max, and s.sub.mid may be represented in a vector representation with vector elements indexed by x (longitude) and y (latitude) coordinates. The vector may be defined as one from the center of the spherical image to the x (longitude) and y (latitude) coordinates on the spherical image, or alternatively one from the center of a projection of the spherical image to the x (longitude) and y (latitude) coordinates on the projection of the spherical image ... techniques such as those related to median cut algorithm may be used to convert a spherical distribution of image metadata in a matrix representation to a spherical distribution of the same image metadata in a non-matrix representation. Kunkel [0125] The viewport center coordinates as represented by a combination of a latitude value and a longitude value may be used to look up an image metadata vector at the viewport center coordinates of the spherical map—602 or 608, the latter of which may be a projection of the former. The image metadata vector as looked up in the spherical map (602) at the viewport center coordinates of viewport 1 may comprise a maximum luminance value s.sub.max, a mid-tone luminance value s.sub.mid and a minimum luminance value s.sub.min. As such omnidirectional image center metadata is 

Kunkel do not explicitly teach receive media data related to at least one track of omnidirectional content which is selected based on the information related to the selected viewport, and metadata related to the omnidirectional content, and 
render the omnidirectional content, based on the received media data and the received metadata, and selected viewport, information indicating a width of a yaw angle and a width of a pitch angle of the region on the omnidirectional image.

However Oh teach receive media data related to at least one track of omnidirectional content which is selected based on the information related to the selected viewport, and metadata related to the omnidirectional content, and (Oh [0152] The tiling system may receive the viewport information from the transmission-side feedback-processing unit. The tiling system may select and transmit only tiles including the viewport area. In the FIG. 7(a), 9 tiles including the viewport area t6010, among a total of 16 tiles of the 2D image, may be transmitted. Here, the tiling system may transmit the tiles in a unicast manner over a broadband connection. The reason for this is that the viewport area may be changed for respective people)
render the omnidirectional content, based on the received media data and the received metadata, (Oh [0185] the cropped-region-related metadata may include information about the area of an image frame that includes actual 360-degree video data. The image frame may include an active video area, in which actual  and selected viewport, (Oh [0080] Here, the viewport or the viewport area may be the portion of the 360-degree video that is being viewed by the user. The viewpoint, which is the point in the 360-degree video that is being viewed by the user, may be the very center of the viewport area. That is, the viewport is an area based on the viewpoint. The size or shape of the area may be set by a field of view (FOY), a description of which will follow.
[0081] in the entire architecture for 360-degree video provision, the image/video data that undergo a series of capturing/projection/encoding/delivery/decoding/re-projection/rendering processes may be called 360-degree video data. The term “360-degree video data” may be used to conceptually include metadata or signaling information related to the image/video data)
information indicating a width of a yaw angle and a width of a pitch angle of the
region on the omnidirectional image. (Oh Fig. 11 [0223] [0508] camera center information indicating the position in the 3D space at which the center of an image captured by each camera is located using pitch, yaw, and roll values)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kunkel, further incorporating Oh in video/camera technology. One would be motivated to do so, to incorporate receive media data related to at least one track of omnidirectional content which is selected based on the information related to the selected viewport, and metadata related to the omnidirectional content. This functionality will improve efficiency.

Regarding to claim 2 and 12:

Cancelled.

Regarding to claim 3 and 13:

3. Kunkel teach the method of claim 1, wherein the center (Kunkel Fig. 6A) yaw angle is not less than -180 degrees and not more than 180 degrees, (Kunkel Fig. 4A) the pitch angle is not less than -90 degrees and not more than 90 degrees, (Kunkel Fig. 4A) 

Kunkel do not explicitly teach the width of the yaw angle is not less than 0 degrees and not more than 360 degrees, and the width of the pitch angle is not less than 0 degrees and not more than 180 degrees.

However Oh teach the width of the yaw angle is not less than 0 degrees and not more than 360 degrees, (Oh [0244] when the yaw range supported by the 360-degree video is between −90 degrees and 90 degrees, the 360-degree video may be projected on the 2D image through equirectangular projection, as shown in FIG. 10(b). Referring to FIG. 10(b), the 360-degree video data may exist only on a specific area of the 2D image. At this time, horizontal length information about the area of the 2D image on which the 360-degree video data exist may be further included in the metadata in the  and the width of the pitch angle is not less than 0 degrees and not more than 180 degrees. (Oh Fig. 11 [0172] the initial_view_yaw_degree field, the initial_view_pitch_degree field, and the initial_view_roll_degree field may indicate an initial viewpoint when the 360-degree video is reproduced. That is, the very center point of the viewport that is viewed first at the time of reproduction may be indicated by these three fields. The fields may indicate the position of the right center point as the rotational direction (symbol) and the extent of rotation (angle) about the yaw, pitch, and roll axes. At this time, the viewport that is viewed when the video is reproduced first according to the FOV may be determined. The horizontal length and the vertical length (width and height) of an initial viewport based on the indicated initial viewpoint through the FOV may be determined. That is, the 360-degree video reception apparatus may provide a user with a predetermined area of the 360-degree video as an initial viewport using these three fields and the FOV information)

Regarding to claim 4 and 14:

4. Kunkel teach the method of claim 1, Kunkel do not explicitly teach wherein the metadata includes information indicating at least one of whether the at least one track is stitched, an entire coverage range of the at least one track, whether the at least one track is a whole or part of the 360-degree image, a horizontal active 
range of the at least one track, a vertical active range of the at least one track, whether the at least one track is one by a platonic solid projection method, a type of the regular polyhedron, and FoV information of the at least one track.

However Oh teach wherein the metadata includes information indicating at least one of whether the at least one track is stitched, (Oh [0192] In another embodiment of the 360-degree-video-related metadata according to the present invention, the 360-degree-video-related metadata may further include metadata related to the support range of the 360-degree video, metadata related to the vr_geometry field, metadata 
related to the projection_scheme field, metadata related to reception-side stitching) an entire coverage range of the at least one track, (Oh [0162] In an embodiment of the 360-degree-video-related metadata according to the present invention, the 360-degree-video-related metadata may include basic metadata about projection schemes, stereoscopy-related metadata, initial-view/initial-viewpoint-related metadata, ROI-related metadata, field-of-view (FOV)-related metadata, and/or cropped-region-related metadata) whether the at least one track is a whole or part of a 360-degree image, a horizontal active range of the at least one track, a vertical active range of the at least one track, whether the at least one track is one by a platonic solid projection method, a type of the regular polyhedron, and FoV information of the at least one track. (Part of one of statement and rejection is not required)

Regarding to claim 5 and 15:

5. Kunkel teach the method of claim 1, Kunkel do not explicitly teach wherein the at least one track includes entire geometry of the VR virtual reality content, and wherein the at least one track is generated by stitching a captured 360-degree image, projecting the stitched 360-degree image onto a two-dimensional planar surface, and splitting a projected image.

However Oh teach wherein the at least one track includes entire geometry of the VR virtual reality content, (Oh [0165] the vr_geometry field may indicate the type of 3D model supported by the 360-degree video data. In the case in which the 360-degree video data is re-projected in a 3D space, as previously described, the 3D space may have a form based on the 3D model indicated by the vr_geometry field. In some embodiments, a 3D model used for rendering may be different from a 3D model used for re-projection indicated by the vr_geometry field) and wherein the at least one track is generated by stitching a captured 360-degree image, (Oh [0192] In another embodiment of the 360-degree-video-related metadata according to the present invention, the 360-degree-video-related metadata may further include metadata related to the support range of the 360-degree video, metadata related to the vr_geometry field, metadata related to the projection_scheme field, metadata related to reception-side stitching) projecting the stitched 360-degree image onto a two-dimensional planar surface, and splitting the projected image. (Oh Fig. 6 [0166] the projection_scheme field may indicate the projection scheme used when the 360-degree video data is projected on a 2D image. In the case in which the field has a value of 0, 1, 2, 3, 4, or 5, this may indicate that an equirectangular projection scheme, a cubic projection scheme, a cylindrical projection scheme, a tile-based projection scheme, a pyramidal projection scheme, or a panoramic projection scheme has been used.)

Regarding to claim 6 and 16:

6. Kunkel teach the method of claim 5, Kunkel do not explicitly teach wherein the at least one track is generated by an equirectangular projection (ERP) method or a platonic solid projection method.

However Oh teach wherein the at least one track is generated by an 
equirectangular projection (ERP) method or a platonic solid projection method. (Oh Fig. 6 [0166] the projection_scheme field may indicate the projection scheme used when the 360-degree video data is projected on a 2D image. In the case in which the field has a value of 0, 1, 2, 3, 4, or 5, this may indicate that an equirectangular projection scheme, a cubic projection scheme, a cylindrical projection scheme, a tile-based projection scheme, a pyramidal projection scheme, or a panoramic projection scheme has been used)

Claims 7-10 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunkel (U.S. Pub. No. 20180374192 A1), in view of Oh (U.S. Pub. No. 20200084428 A1), further in view of Lim (U.S. Pub. No. 20190373287 A1).

Regarding to claim 7 and 17:

7. Kunkel teach the method of claim 1, Kunkel do not explicitly teach wherein the metadata includes information regarding dependency between one or more tracks and the at least one track overlapping the viewport, and wherein where the metadata includes information indicating the dependency between the one or more tracks and the at least one track, the method further comprises receiving the one or more tracks.

However Lim teach wherein the metadata includes information regarding 
dependency between one or more tracks and the at least one track overlapping the viewport, (Lim [0026] FIG. 17 is a diagram for explanation of independent sub image and dependent sub image divided according to signaling of spatial layout information) and wherein where the metadata includes information indicating the dependency between the one or more tracks and the at least one track, (Lim [0026] FIG. 17 is a diagram for explanation of independent sub image and dependent sub image divided according to signaling of spatial layout information) the method further comprises receiving the one or more tracks. (Lim FIG. 2 [0048] the synchronized multi-view video acquisition unit 110 may acquire synchronized multi-view video, using synchronized multi-view video acquisition means such as 360 degrees camera. The synchronized multi-view video may include a plurality of sub images with time and space synchronization, and may be received from the pre-processing apparatus 10 or may be received from a separate foreign input apparatus)

The motivation for combining Kunkel and Oh as set forth in claim 1 is equally applicable to claim 7. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kunkel, further 

Regarding to claim 8 and 18:

8. Kunkel teach the method of claim 7, further comprising: Kunkel do not explicitly stitching the one or more tracks and the at least one track based on the metadata; projecting the plurality of tracks stitched onto a two-dimensional planar surface; and rendering the selected viewport from the projected tracks, based on the received metadata and the selected viewport. 

However Oh teach stitching the one or more tracks and the at least one track based on the metadata; (Oh [0095] the rotation of the regions may be performed in consideration of the portions of the 360-degree video data that were adjacent to each other on the spherical surface before projection and the stitched portions thereof. Information about the rotation of the regions, i.e. the rotational direction and the rotational angle, may be signaled by the 360-degree-video-related metadata) projecting the plurality of tracks stitched onto a two-dimensional planar surface; (Oh Fig. 6 [0166] the projection_scheme field may indicate the projection scheme used when the 360-degree video data is projected on a 2D image. In the case in which the field has a value of 0, 1, 2, 3, 4, or 5, this may indicate that an equirectangular and rendering the selected viewport from the projected tracks, based on the received metadata and the selected viewport. (Oh [0095] the data encoder may encode regions including the areas indicated by the viewport information at higher quality (UHD, etc.) than other regions)

Regarding to claim 9 and 19:

9. Kunkel teach the method of claim 1, Kunkel do not explicitly teach wherein the number of the at least one track is two or more, wherein the at least one track does not overlap each other, wherein the at least one track has dependency therebetween, and wherein the method further comprises: projecting the at least one track onto a two-dimensional planar surface; and rendering the selected viewport from the at least one track projected, based on the received metadata and the selected viewport.

However Lim teach wherein the number of the at least one track is two or more, (Lim [0039] a system according to an embodiment of the present invention may comprise the pre-processing apparatus 10 acquiring synchronized video frame, by pre-processing through work such as merge or stitch on a plurality of videos by view point) wherein the at least one track does not overlap each other, (Lim [0105] region 
overlapped between each sub images may be limited to boundary region. Non boundary region does not overlap) wherein the at least one track has dependency therebetween, and wherein the method further comprises: (Lim [0026] FIG. 17 is a diagram for explanation of independent sub image and dependent sub image divided according to signaling of spatial layout information)
projecting the at least one track onto a two-dimensional planar surface; and (Lim Fig. 11C) rendering the selected viewport from the at least one track projected, (Lim [0108] sub images of input video may be arranged in a variety of ways. Accordingly, spatial layout information may include separately table index for signaling arrangement information. For example, as shown in FIG. 11, synchronized multi-view video may be illustrated with layout of Equirectangular (ERP), Cubemap (CMP), Equal-region (EAP), Octahedron (OHP), Viewport generation using rectilinear projection) based on the received metadata and the selected viewport. (Lim Fig. 14 [0073] convert information according to conversion may be delivered to decoding apparatus 200, post-processing apparatus 20 or VR display apparatus in a form of meta-data with being included in the spatial layout information and the like)

Regarding to claim 10 and 20:

10. Kunkel teach the method of claim 1, Kunkel do not explicitly teach wherein by a platonic solid projection method, the number of the at least one track is any one of 4, 6, 8, 12, and 20, wherein one of the at least one track corresponds to one face of the platonic solid projection method, wherein the at least one track overlaps each other, and wherein the method further comprises stitching the overlapping portions and projecting onto a two-dimensional planar surface.

However Oh teach wherein by a platonic solid projection method, the number of the at least one track is any one of 4, 6, 8, 12, and 20, wherein one of the at least one track corresponds to one face of the platonic solid projection method, (Oh [0166] The projection_scheme field may indicate the projection scheme used when the 360-degree video data is projected on a 2D image. In the case in which the field has a value of 0, 1, 2, 3, 4, or 5, this may indicate that an equirectangular projection scheme, a cubic projection scheme, a cylindrical projection scheme, a tile-based projection scheme, a pyramidal projection scheme) 

However Lim teach wherein the at least one track overlaps each other, and wherein the method further comprises stitching the overlapping portions and projecting onto a two-dimensional planar surface. (Lim Fig. 11 [0063] when content photographed through each camera is pre-stitched image, before encoding, each of the pre-stitched images may overlap to configure one scene)
Conclusion

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571)272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482